Opinion issued May 9, 2013




                                   In The
                             Court of Appeals
                                  For The
                       First District of Texas

                             NO. 01-13-00222-CV
                                 ____________

     INDEMNITY INSURANCE COMPANY OF NORTH AMERICA,
    NAVIGATORS INSURANCE COMPANY, VALIANT INSURANCE
   COMPANY, XL SPECIALTY INSURANCE COMPANY, NEW YORK
   MARINE & GENERAL INSURANCE COMPANY, AND NATIONAL
       LIABILITY & FIRE INSURANCE COMPANY, Appellants

                                      V.

          HELIX ENERGY SOLUTIONS GROUP, INC., Appellee


                 On Appeal from the 270th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2012-08257


                       MEMORANDUM OPINION
      Appellants, Indemnity Insurance Company of North America, Navigators

Insurance Company, Valiant Insurance Company, XL Specialty Insurance

Company, New York Marine & General Insurance Company, and National

Liability & Fire Insurance Company, attempt to appeal from interlocutory orders

signed February 11, 2013.       Generally, appeals may be taken only from final

judgments.    Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

Interlocutory orders may be appealed only if authorized by statute. Bally Total

Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001). Appellants indicate that

they intend for this appeal to be a permissive appeal, but that the trial court has not

yet granted permission to appeal.

      Following the amendments to section 51.014 of the Texas Civil Practice and

Remedies Code in 2011 and the related amendments to Texas Rule of Civil

Procedure 168 and Texas Rule of Appellate Procedure 28.3, in cases filed after

September 1, 2011, the following must occur in order for a permissive appeal to

properly be before this Court: the trial court must issue a written order

encompassing both the order to be appealed and the written permission required by

Civil Practice and Remedies Code § 51.014(d), the appellant must timely file a

petition for permission to appeal with this Court subsequent to the signing of the

trial court’s order, and this Court must grant the petition for permission to appeal.

                                           2
See TEX. R. APP. P. 28.3; TEX. R. CIV. P. 168; TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(d)–(f) (West Supp. 2012); see also Notes and Comments, TEX. R. APP. P.

28.3.

        According to appellants, the trial court has not granted appellants permission

to appeal the February 11, 2013 interlocutory orders. Appellants have also not met

the additional requirements for bringing a permissive appeal from an interlocutory

order. See TEX. R. APP. P. 28.3; TEX. R. CIV. P. 168; TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(d)–(f); see also Notes and Comments, TEX. R. APP. P. 28.3.

Accordingly, this Court does not have jurisdiction over the appeal. See TEX. R.

APP. P. 28.3; TEX. R. CIV. P. 168; TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d)–

(f); see also Notes and Comments, TEX. R. APP. P. 28.3.

        On March 29, 2013, we ordered appellants to file a response showing

grounds for continuing the appeal by April 8, 2013, or the appeal would be

dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). Appellants have not

filed a response.

        Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.

                                           3